Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “flow sensing element” in claims 1, 15, & 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraphs 0024-0025 set forth, “The instrument 102 includes at least one flow sensing element 130 configured to monitor flow within a vessel 200, which can include other structures such an aneurysm 202 in a wall 206 of the vessel 200 (see FIG. 2). The flow sensing element (or flow monitoring) element 130 can take on the form of a radio frequency (RF) transducer 130. The RF transducer 130 can detect fluid flow in a channel and wirelessly transmit flow measurements to an RF transceiver 140. The RF transducer 130 can be powered by electromagnetic signals generated by the RF transceiver 140 and wirelessly transmitted to the RF transducer 130. The powered RF transducer 130 can detect fluid flow and transmit the data to the RF transceiver 140 via electromagnetic signals. The flow sensing (or flow monitoring) element 130 can take the form of an ultrasound transducer 130. For example, in some instances the flow sensing element 130 is an ultrasound transducer 130 configured to detect Doppler shifts in blood flow. In some instances, the flow sensing element 130 includes a vortex flow sensor as described in "A MEMS-Based Vortex Flow Sensor for Aggressive Media," Nicholas Pedersen, Per E Andersen (2003), Proceedings of IEEE Sensors 2003 (IEEE Cat. No.03CH37498) 1 p. 320-325, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a thermoelectric (thermodilution) flow sensor as described in "A Novel Flexible Thermoelectric Sensor for Intravascular Flow Assessment," Arjen van der Horst, Dennis van der Voort, Benjamin Mimoun, Marcel C M Rutten, Frans N van de Vosse, Ronald Dekker (2013), JSENIEEE Sensors Journal (JSEN) XX (XX) p. 1-1, which is hereby incorporated by reference in its entirety. 
“In some instances, the flow sensing element 130 includes a sensor as described in "A Wireless Microsensor for Monitoring Flow and Pressure in a Blood Vessel Utilizing a Dual- Inductor Antenna Stent and Two Pressure Sensors," Kenichi Takahata, Andrew D DeHennis, Kensall D Wise, Yogesh B Gianchandani (2004), MEMSIEEE International Conference on-7- Micro Electro Mechanical Systems (MEMS) p. 216-219, which is hereby incorporated by reference in its entirety. In some instances, magnetic resonance imaging (MRI) is utilized to monitor flow within the vessel as described in "Assessment of Coronary Flow Reserve with Fast Cine Phase Contrast Magnetic Resonance Imaging: Comparison With Measurement by Doppler Guide Wire," M Shibata, H Sakuma, N Isaka, K Takeda, C B Higgins, T Nakano (1999), JMRIJournal of Magnetic Resonance Imaging (JMRI) 10 (4) p. 563-568, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes an optical flow sensor, such as those described in "Characterization of a Low-Cost Optical Flow Sensor When Using an External Laser as a Direct Illumination Source," Davinia Font, Marcel Tresanchez, Tomas Palleja, Merce Teixido, Jordi Palacin (2011), Sensors 11 (12) p. 11856-70, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a magnetostrictive sensor, such as those described in "Development of a Bio-Inspired Magnetostrictive Flow and Tactile Sensor, Michael Adam Marana (2012), which is hereby incorporated by reference in its entirety”.
Therefore, “flow sensing element” has been interpreted to be a radio frequency transducer, an ultrasound transducer, a vortex flow sensor, a thermoelectric flow sensor, an optical flow sensor, or a magnetostrictive sensor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
Double patenting rejections have been withdrawn in response to applicant’s amendment filed 10/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the catheter”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 depend from claim 1 and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Additionally, based on the language of the claims, the term “structure” appears to be directed towards two separate entities.  For example, in the limitation of claim 1 “a structure configured to pass through a vasculature”, “structure” appears to refer to the catheter.  It is unclear how the structure (in this instance) differs from the catheter also claimed in claim 1.  Furthermore, in the limitation of claim 1 “the structure is positioned in the aneurysm and retains the flow sensing element within the aneurysm”, “structure” appears to refer to the wire segment.  It is unclear how the structure (in this instance) differs from the wire segment also claimed in claim 1. Using the same term to apparently refer to two different structural elements causes confusion as to the definite scope of the aforementioned limitations and the claim as a whole. For the purposes of examination, the instances in which it is believed that the structure refers to the catheter will be referred to as “structure 1”.  The instances in which it is believed that the structure refers to the wire segment will be referred to as “structure 2”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 12-13, & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Folk (US 2016/0022222) in view of Fastovsky (US 2003/0125790), in further view of Minck Jr. (US 2003/0120302), in further view of Yoshikawa (US 2010/0069757).
Regarding claim 1, Folk teaches (Figures 1 & 5) a system comprising:
a structure 1 (guide 10, Paragraph 0051) configured to pass through a vasculature;
a wire segment (coils 40, Paragraph 0051) configured to pass through the catheter (guide 10, Paragraph 0051); and
a flow sensing element (sensor 20, Paragraph 0039);
a computer (processor, Paragraph 0042) in communication with the flow sensing element, the computer configured to:
detect, at the computer and after positioning the structure 2 (coils 40, Paragraph 0051) within the aneurysm in the vasculature (Paragraph 0052), a measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element (Paragraph 0054).
However, Folk fails to disclose that the flow sensing element is supported by the structure 2, wherein the structure 2 is positioned in an aneurysm and retains the flow sensing element within the aneurysm.
Fastovsky teaches a flow sensing element (sensor 3, Paragraphs 0034) supported by the structure 2 (detachable coil for aneurysm treatment, Paragraph 0034), wherein the structure 2 is positioned in an aneurysm and retains the flow sensing element within the aneurysm (Paragraph 0034).
Paragraph 0034 teaches that the implant 2 may be a detachable coil for aneurysm treatment.  It also teaches that the implant 2 includes a sensor 3, of which this sensor can be a flow-rate sensor.  If the implant 2 takes the form of a detachable coil for aneurysm treatment, this teaches the full limitation of positioning the structure 2 and flow sensing element within the aneurysm.  In previous actions, this limitation was interpreted such that “structure” referred to structure 1—the catheter.  However, in page 2 of the Applicant’s arguments filed 10/14/2021, it is clear that Applicant intends this instance of the term “structure” to refer to structure 2—the wire segment.  Though claim 1 was not amended to explicitly recite this as Applicant states, the rejection has been changed to more closely align with what is believed to be the Applicant’s intentions (see 112(b) rejection above).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Folk such that the flow sensing element is supported by the structure 2, wherein the structure 2 is positioned in an aneurysm and retains the flow sensing element within the aneurysm as taught by Fastovsky.  Disposing the flow sensing element on the wire segment allows for blood flow to be continuously monitored after the catheter has been removed from the patient, thereby allowing the operator continual contact with the flow sensing element to monitor the relative success of the procedure over time.
However, Folk in view of Fastovsky fail to disclose that the wire segment forms a coil in the aneurysm, wherein, the coil is formed once a portion of the wire segment exits the structure 1 while a portion of the wire segment remains in the structure 1 and does not form the coil.
Minck Jr. teaches (Figures 5A-C) that the wire segment (coil 16, Paragraph 0032) forms a coil in the aneurysm (Paragraph 0032), wherein, the coil (serpentine secondary shape, Paragraph 0032) is formed once a portion of the wire segment exits the structure 1 (catheter 30, Paragraph 0032) while a portion of the wire segment remains in the structure 1 and does not form the coil (Paragraph 0032, Figures 5A-C).
As detailed in Paragraph 0017, the coil 16 has a primary shape and a secondary shape.  The primary shape refers to the initial coiled state before it leaves the catheter.  The secondary shape refers to the shape the coil 16 forms as it exits the catheter and fills the aneurysm.  Both the primary and secondary shapes can be observed in Figures 5A-C.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the wire segment taught by Folk to be able to form a coil in the aneurysm, wherein, the coil is formed once a portion of the wire segment exits the structure 1 while a portion of the wire segment remains in the structure 1 and does not form the coil as taught by Minck Jr.  This allows the wire segment to form a proper occlusion of the aneurysm regardless of the aneurysm’s size or geometry.
However, Folk In view of Fastovsky, in further view of Minck Jr., fail to disclose that the computer is further configured to provide a visual indication to a user as to whether the fluid flow measurement is at an unacceptable fluid flow level.
Yoshikawa teaches that the computer is further configured to provide a visual indication to a user (blood-flow image, Paragraph 0007) as to whether the fluid flow measurement (velocity vectors, Paragraph 0007) is at an unacceptable fluid flow level (threshold value, Paragraphs 0018, 0021, & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included modified the system taught by Folk such that the computer is further configured to provide a visual indication to a user as to whether the fluid flow measurement is at an unacceptable fluid flow level as taught by Yoshikawa.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 2, Folk In view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the system of claim 1, and Folk further teaches (Figure 1) a first flexible elongate member (guide 10, Paragraph 0039) having a proximal portion, a distal portion, a central longitudinal axis, and a lumen extending along the central longitudinal axis, the first flexible elongate member sized and shaped for insertion into the vasculature (Paragraph 0035).
Regarding claim 7, Folk In view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the system of claim 2, and Folk further teaches (Figure 5) a wire segment configured to pass through the lumen, and wherein the aneurysm is in a wall of a vessel in the vasculature (Paragraph 0051).
However, Folk in view of Fastovsky fail to disclose that the wire segment forms a coil in the aneurysm as the wire segment is passed through the lumen.
Minck Jr. teaches the wire segment forms a coil in the aneurysm as the wire segment is passed through the lumen (Paragraph 0032).
As detailed in Paragraph 0017, the coil 16 has a primary shape and a secondary shape.  The primary shape refers to the initial coiled state before it leaves the catheter.  The secondary shape refers to the shape the coil 16 forms as it exits the catheter and fills the aneurysm.  Both the primary and secondary shapes can be observed in Figures 5A-C.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Folk such that the wire segment forms a coil in the aneurysm as the wire segment is passed through the lumen as taught by Minck Jr.  This allows the wire segment to form a proper occlusion of the aneurysm regardless of the aneurysm’s size or geometry.
Regarding claim 8, Folk In view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the system of claim 7, and Folk further teaches the structure 2 is selected from a group consisting of the wire segment and a substrate and the structure 1 is selected from a group consisting of a container and a flexible material (Paragraph 0051).
The structure was interpreted to be either the guide 10 (structure 1) or the coils 40 (structure 2) taught by Folk in paragraph 0051.  The coils are a wire segment as well as a flexible material, which inherently have a substrate.  Before being introduced into the aneurysm, the coils are held within the guide; therefore, the guide is able to serve as a container.  Additionally, the guide itself is made of a flexible material, as shown in Figure 5.
Regarding claim 9, Folk In view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, in further view of Fastovsky, teach the system of claim 8.
Here, the second flexible elongate member and detachable connector are not specifically recited as being within the scope of the claim (i.e., the claim does not clearly state that the system further comprises the aforementioned structural elements).  Instead, they are recited in the context of intended use, as the claim states “the structure can be delivered to the aneurysm via a second flexible elongate member and deposited in the aneurysm by a detachable connector that releasably connects the structure to a distal end of the second flexible elongate member”.  Because of the phrase “can be”, these limitations are construed to be a recitation of intended use and therefore are not given patentable weight beyond the capability of the system to perform the claimed functions such as in conjunction with the unclaimed structural elements. It is understood by the ordinarily skilled artisan that the structure 2 is capable being delivered to the aneurysm by a second flexible elongate member as recited in the claim (or by any other arbitrary means for that matter) and capable of being deposited in the aneurysm by a detachable connector as recited in the claim (or by any other arbitrary means for that matter) as there is no evidence of record to the contrary. For example, a second flexible elongate member (e.g., a guidewire/microcatheter) could be used to push the structure 2 (i.e., the wire segment/coils that were modified to support the flow sensor) through the lumen of the structure 1/the first flexible elongate member (catheter/guide 10) in a manner similar to that described in paragraph 0057 of Folk. Further, an arbitrary detachable connector could be used to connect the structure 2 to the distal end of the guidewire/microcatheter. Further, it is understood that the structure 2 and the flow sensing elements supported thereon is capable of remaining in the aneurysm (or any other arbitrary location for that matter) when the first and second flexible elongate members are removed from the vasculature (or any other arbitrary time for that matter). 
However, Folk in view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, fail to disclose that the flow sensing element remains in the body.
Fastovsky teaches the flow sensing element remains within the body (Paragraph 0056).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an implantable flow sensing element as taught by Fastovsky in the system taught by Folk.  This would ensure the flow sensing element stays in the aneurysm and is supported by the structure.
Regarding claim 10, Folk in view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the system of claim 7, and Folk further teaches the computer is further configured to detect, at the computer and after forming the coil in the aneurysm, the measurement of fluid flow entering the aneurysm (Paragraph 0052).
Regarding claim 12, Folk in view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the system of claim 7, and Folk further teaches the wire segment comprises multiple wire segments, and each one of the wire segments forms a coil when the respective wire segment passes through the lumen and into the aneurysm (Paragraph 0051).
Regarding claim 13, Folk in view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the system of claim 1.
However, Folk fails to disclose determining, at the computer, that the fluid flow level is at or below an acceptable fluid flow level; and providing a visual indication to a user as to whether the fluid flow measurement is at or below the acceptable fluid flow level.
Yoshikawa teaches the computer is further configured to:
determine, at the computer, that the fluid flow measurement (velocity vectors, Paragraph 0007) is at or below an acceptable fluid flow level (threshold value, Paragraphs 0007 & 0021); and
provide a visual indication (blood-flow image, Paragraph 0007) to a user as to whether the fluid flow measurement is at or below the acceptable fluid flow level (threshold value, Paragraphs 0018, 0021, & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Folk to include determining, at the computer, that the fluid flow level is at or below an acceptable fluid flow level; and providing a visual indication to a user as to whether the fluid flow measurement is at or below the acceptable fluid flow level as taught by Minck Jr.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 15, Folk teaches (Figures 1 & 5) a method of evaluating an endovascular aneurysm coiling procedure, the method comprising:
detecting, at a computer (processor, Paragraph 0042) and after positioning a coil (coils 40, Paragraph 0051) within an aneurysm of a vessel in a vasculature, a first measurement of fluid flow entering the aneurysm based on data obtained by a flow sensing element (sensor 20, Paragraph 0039) disposed in the aneurysm, with the flow sensing element in communication with the computer (Paragraph 0052).
However, Folk in view of Fastovsky fail to disclose that when the coil is formed in the aneurysm, a portion of the wire segment of the coil remains within a flexible elongate member positioned at the aneurysm and does not form a coil.
Minck Jr. teaches that when the coil is formed in the aneurysm, a portion of the wire segment of the coil (coil 16, Paragraph 0032) remains within a flexible elongate member (catheter 30, Paragraph 0032) positioned at the aneurysm (Paragraphs 0032) and does not form a coil (Paragraph 0032, Figures 5A-C).
As detailed in Paragraph 0017, the coil 16 has a primary shape and a secondary shape.  The primary shape refers to the initial coiled state before it leaves the catheter.  The secondary shape refers to the shape the coil 16 forms as it exits the catheter and fills the aneurysm.  Both the primary and secondary shapes can be observed in Figures 5A-C.  Because the wire segment’s initial shape is its primary shape, it cannot be considered to “form a coil” when in its primary shape before filling the aneurysm, but only when it forms its secondary shape when being inserted into the aneurysm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Folk such that when the coil is formed in the aneurysm, a portion of the wire segment of the coil remains within a flexible elongate member positioned at the aneurysm and does not form a coil as taught by Minck Jr.  This allows the wire segment to form a proper occlusion of the aneurysm regardless of the aneurysm’s size or geometry.
However, Folk in view of Fastovsky, in further view of Minck Jr., fail to disclose determining, at the computer, that the first fluid flow measurement is at or below an acceptable fluid flow level; and outputting, to a display in communication with the computer, a first graphical representation that the first fluid flow measurement is at or below the acceptable fluid flow level.
Yoshikawa teaches:
determining, at the computer, that the first fluid flow measurement (velocity vectors, Paragraph 0007) is at or below an acceptable fluid flow level (threshold value, Paragraphs 0007 & 0021); and
outputting, to a display in communication with the computer, a first graphical representation (blood-flow image, Paragraph 0007) that the first fluid flow measurement is at or below the acceptable fluid flow level (threshold value, Paragraphs 0018, 0021, & 0030).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system taught by Folk to include determining, at the computer, that the first fluid flow measurement is at or below an acceptable fluid flow level; and outputting, to a display in communication with the computer, a first graphical representation that the first fluid flow measurement is at or below the acceptable fluid flow level as taught by Minck Jr.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 16, Folk in view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the method of claim 15, and Folk further teaches positioning a further coil when the first fluid flow measurement is at an unacceptable level, wherein the positioning the further coil and detecting the first fluid flow measurement are repeated until the first fluid flow measurement is at or below the acceptable level (Paragraphs 0051-0052 & 0055).
It is understood by one having ordinary skill in the art that a single coil is not enough to reduce fluid flow in an aneurysm below an unacceptable level.  Folk demonstrates this by initially inserting a plurality of coils 40 into the aneurysm before rechecking the fluid flow right wing, explained in Paragraphs 0051-0052 and illustrated in Figure 5.  After the first coil is positioned in the aneurysm, any successive coil can be considered a “further coil” while the fluid flow is at an unacceptable level.  Paragraph 0051 states that the objective of the coiling procedure is to fill the aneurysm with coils to substantially close the aneurysm and prevent flow from the parent vessel.  As stated in Paragraph 0052, whether the aneurysm is substantially closed can be determined by taking flow measurements before and after coil placement.  The aneurysm can be considered sufficiently occluded if the reduction of flow is between 80%-100%, as stated in Paragraph 0055.  It is obvious that, if sufficient occlusion has not been achieved, the process of placing coils in the aneurysm would be repeated until an acceptable level of flow reduction has been achieved.
However, Folk fails to disclose the determining and outputting steps.
Yoshikawa teaches the determining and outputting steps (see above rejection of Claim 15).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have repeated positioning the further coil and detecting the first fluid flow measurement as taught by Folk and the determining and the outputting steps as taught by Yoshikawa until the first fluid flow measurement is at or below the acceptable level.  These steps are all part of the overall goal of reducing fluid flow in an aneurysm, and repeating them until an acceptable fluid flow level has been achieved is integral to achieving this goal.
Regarding claim 17, Folk in view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the method of claim 15, and Folk further teaches passing a wire segment through a first flexible elongate member such that the wire segment exits from a distal portion of the first flexible elongate member and gathers together in the aneurysm, thereby positioning the coil within the aneurysm (Paragraph 0051).
However, Folk in view of Fastovsky fail to disclose that the wire segment forms a coil in the aneurysm.
Minck Jr. teaches that the wire segment forms a coil in the aneurysm (Paragraph 0032).
As detailed in Paragraph 0017, the coil 16 has a primary shape and a secondary shape.  The primary shape refers to the initial coiled state before it leaves the catheter.  The secondary shape refers to the shape the coil 16 forms as it exits the catheter and fills the aneurysm.  Both the primary and secondary shapes can be observed in Figures 5A-C.  Because the wire segment’s initial shape is its primary shape, it cannot be considered to “form a coil” when in its primary shape before filling the aneurysm, but only when it forms its secondary shape when being inserted into the aneurysm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method taught by Folk such that the wire segment forms a coil in the aneurysm as taught by Minck Jr.  This allows the wire segment to form a proper occlusion of the aneurysm regardless of the aneurysm’s size or geometry.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, in further view of Carr (US 2004/0267115).
Regarding claims 3-6, Folk In view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, teach the system of claim 2.
However, Folk fails to disclose that the flow sensing element detects fluid flow; the flow sensing element communicates wirelessly with a transceiver; the computer is further configured to interrogate the flow sensing element, via the transceiver, and receive data from the flow sensing element, via the transceiver, with the data being representative of fluid flow; and the computer is further configured to interrogate the flow sensing element, via the transceiver, after the first flexible elongate member is removed from the vasculature and receive data from the flow sensing element, via the transceiver, after the first flexible elongate member is removed.
Fastovsky teaches:
the flow sensing element (sensor 3, Paragraph 0034) detects fluid flow (flow rate sensor, Paragraph 0056).
the flow sensing element communicates wirelessly with a transceiver (extracorporeal device/telemetry system, Paragraphs 0066-0067);
the computer is further configured to interrogate the flow sensing element, via the transceiver, and receive data from the flow sensing element, via the transceiver, with the data being representative of fluid flow (Paragraphs 0061 & 0067); and
the computer is further configured to interrogate the flow sensing element, via the new movie transceiver, after the first flexible elongate member is removed from the vasculature and receive data from the flow sensing element, via the transceiver, after the first flexible elongate member is removed (Paragraphs 0067 & 0070).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified system taught by Folk such that the flow sensing element detects fluid flow; the flow sensing element communicates wirelessly with a transceiver; the computer is further configured to interrogate the flow sensing element, via the transceiver, and receive data from the flow sensing element, via the transceiver, with the data being representative of fluid flow; and the computer is further configured to interrogate the flow sensing element, via the transceiver, after the first flexible elongate member is removed from the vasculature and receive data from the flow sensing element, via the transceiver, after the first flexible elongate member is removed as taught by Fastovsky.  These features of the flow sensing element allow the operator to continue to monitor flow in the aneurysm after the catheter has been removed from the patient, thereby facilitating a monitoring of the relative success of the procedure over time.
However, Folk In view of Fastovsky, in further view of Minck Jr., in further view of Yoshikawa, fail to disclose that the flow sensing element is an RF transducer that detects fluid flow and the transceiver is an RF transceiver in communication with the RF transducer.
Carr teaches that the flow sensing element is an RF transducer (microwave transmitter 44, Paragraph 0020) that detects fluid flow (blood flow rate, Paragraph 0021) and the transceiver is an RF transceiver (microwave receiver 46, Paragraph 0021) in communication with the RF transducer (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the flow sensing element and transceiver taught by Fastovsky to be an RF transducer an RF transceiver, respectively, as taught by Carr.  The use of radio frequency is well-known in the art for relaying signals through the human body, as it can be done wirelessly and without harm to tissue.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Minck Jr., in further view of Yoshikawa, in further view of Fastovsky, as applied to claim 7, above, in further view of Ferrera (WO 2017/074411).
Regarding claim 11, Folk in view of Minck Jr., in further view of Yoshikawa, in further view of Fastovsky, teach the system of claim 7.
However, Folk in view of Minck Jr., in further view of Yoshikawa, in further view of Fastovsky, fail to disclose the wire segment includes fibrous material fixedly attached along the wire segment.
Ferrera teaches the wire segment includes fibrous material fixedly attached along the wire segment, and wherein the fibrous material enhances blood clotting around the coil (Page 6, Paragraph 3 & Page 7, Paragraph 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included fibrous materials taught by Ferrera to the coils taught by Folk.  This would further prevent blood flow in the aneurysm by combining material intended to occlude with material intended to clot.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Minck Jr., in further view of Yoshikawa, as applied to claim 15, above, in further view of Trousset (US 2018/0168732).
Regarding claim 18, Folk in view of Minck Jr., in further view of Yoshikawa, teach the method of claim 15.
However, Folk in view of Minck Jr., in further view of Yoshikawa, fail to disclose navigating the device to the aneurysm.
Trousset teaches guiding the distal portion of the flexible elongate member through the vasculature and into the aneurysm (Paragraph 0014).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the navigation feature taught by Trousset to the method taught by Folk and Yoshikawa.  Navigating the vasculature without incident would result in a quicker and more effective procedure.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Minck Jr., in further view of Fastovsky.
Regarding claim 22, Folk teaches (Figures 1 & 5) a system comprising:
a catheter (guide 10, Paragraph 0051) configured to pass through a vasculature and having a lumen through which a wire segment (coils 40, Paragraph 0051) passes, the catheter configured to perform an endovascular aneurysm coiling procedure in which the wire segment is pushed into an aneurysm of the vasculature (Paragraph 0051); and
a computer (processor, Paragraph 0042) in communication with a flow sensing element (sensor 20, Paragraph 0039), the computer configured to detect, at the computer and after the wire segment is pushed into the aneurysm and after formation of the blood flow-blocking coil, a measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element (Paragraph 0054).
However, Folk fails to disclose forming a coil in the aneurysm.
Minck Jr. teaches that the wire segment forms a blood flow-blocking coil in the aneurysm (Paragraph 0032).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have defined the wire segment taught by Folk to be able to form a coil once it exits the structure as taught by Minck Jr.  This allows the wire segment to form a proper occlusion of the aneurysm regardless of the aneurysm’s size or geometry.
However, Folk in view of Minck Jr. fail to disclose that the flow sensing element is disposed on the wire segment such that the flow sensing element is pushed into the aneurysm with the wire segment.
Fastovsky teaches that the flow sensing element (sensor 3, Paragraphs 0034) is disposed on the wire segment (anchoring elements 4 & 5, Paragraph 0034) such that the flow sensing element is pushed into the aneurysm with the wire segment (Paragraphs 0034) and is attached to the blood flow-blocking coil (detachable coil for aneurysm treatment, Paragraph 0034).
Paragraph 0034 teaches that the implant 2 may be a detachable coil for aneurysm treatment.  It also teaches that the implant 2 includes a sensor 3, of which this sensor can be a flow-rate sensor.  Therefore, the implant 2 can take the form of a blood flow-blocking coil on which a flow rate sensor is disposed.  From this, it is intended use that the detachable coil for aneurysm treatment, and the attached flow rate sensor, is pushed into the aneurysm.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have combined the flow sensing element and wire segment taught by Folk into one unit as taught by Fastovsky.  Disposing the flow sensing element on the wire segment ensures that it is embedded within the aneurysm after completion of the coiling procedure, allowing for continual monitoring of the blood flow of the patient.
Allowable Subject Matter
Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
 Regarding claim 19 and dependent claims thereof: Within the context of claims 15 and 18, the prior art of record does not teach or reasonably suggest further securing the flow sensing element to a structure and delivering the structure to the aneurysm by guiding the structure through a lumen that extends through the first flexible elongate member, wherein the delivering further comprises passing a second flexible elongate member through the lumen, and depositing the structure in the aneurysm by releasing a detachable connector that releasably connects the structure to a distal end of the second flexible elongate member.
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues “Claim 1 is amended to recite the flow sensing element supported by the wire segment, in alignment with claim 22 and as shown in Figs. 4-5 of the application, and to recite "a wire segment configured to pass through the structure and form a coil in the aneurysm, wherein, the coil is formed once a portion of the wire segment exits the structure while a remainder of the wire segment remaining within the flexible member does not form a coil." (see, e.g., at least Figure 4 and the corresponding description in the present application). Claim 15 is amended similarly. 
“The Examiner now cites Minck as disclosing the claimed wire segment. As shown in FIGURES 5A-C of Minck, a portion of a wire segment that remains in a catheter also forms a coil. 
“In the rejection of claim 7 (which previously introduced the wire segment), the Examiner cites Figures 5 and 7 of Folk as disclosing the wire segments. As seen in Figures 5 and 7 of Folk, the coils 40 are formed prior to exiting the guide 10. 
“Neither Folk nor Yoshikawa are as disclosing a wire segment or a coil, and thus cannot cure the deficiencies of Minck”.
Claim 1 has not been amended to recite that the flow sensing element is supported by the wire segment; in its current form, claim 1 still recites that the flow sensing element is supported by the structure.  Nevertheless, this interpretation has been taken into consideration.  Previous actions have interpreted “a flow sensing element supported by the structure” to mean “a flow sensing element supported by the catheter”.  This interpretation has been changed based on what is believed to be the Applicant’s intentions, and this rejection now relies on Fastovsky.
Regarding the argument of the use of Minck Jr., Examiner disagrees with this assertion.  The coil that forms in the aneurysm in the reference of Minck Jr. refers to the secondary shape.  Though the wire segment has a primary shape, this primary shape is not formed in a catheter.  The secondary coil shape only forms while filling the aneurysm.
Regarding claim 22, applicant argues “Claim 22 is amended to more particularly recite a bloodflow-blocking coil formed within the aneurism in the endovascular aneurysm coiling procedure ... detect, at the computer and after the flow sensing element is pushed into the aneurysm with the wire segment and after formation of the blood flow-blocking coil, a measurement of fluid flow entering the aneurysm. Support is found at least at paragraph [0037] ("The coils remain in the aneurysm 202 after the procedure. They prevent blood from flowing into the aneurysm and therefore reduce the risk of a bleed or a re-bleed."). 
“The Office Action at page 20 cites Fastovsky as disclosing a flow sensing element disposed on the wire segment such that the flow sensing element is pushed into the aneurism with the wire segment (citing Fastovsky para [0034] and anchoring elements 4 & 5). 
“However, while the anchoring elements 4 & 5 might arguably be "wire segments", they do not form a blood flow-blocking coil formed within [an] aneurysm in [an] endovascular aneurysm coiling procedure. Rather, the anchoring elements 4 & 5 are a pair of anchoring elements whose only disclosed purpose is anchoring the sensor 3 in the body lumen 6. There is no hint that the anchoring elements are intended for any purpose other than securing the sensor in the body lumen 6. Notably, Fastovsky Fig. 1 shows the anchoring elements 4 & 5 as single or double loops that appear to be insufficient for blocking blood flow. 
“Folk, on the other hand, discloses a flow sensor (20) that is disposed on the catheter tip, and is never anchored in the aneurysm by any means at all. Minck discloses a coiling procedure, but does not appear to even use a flow sensor. 
“Given these three references, the skilled artisan would find no fair suggestion to provide the synergistic combination of (i) a flow sensing element disposed on the wire segment such that the flow sensing element is pushed into the aneurysm with the wire segment and is attached to the blood flow-blocking coilformed within the aneurysm in the endovascular aneurysm coiling procedure, and (ii) detect[ing], at the computer and after the flow sensing element is pushed into the aneurysm with the wire segment and after formation of the blood flow-blocking coil, a measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element. While various elements of this claim limitation may be disclosed individually in the Folk, Minck, and Fastovsky references, the skilled artisan would not be motivated to combine these individual elements as set forth in claim 22 without using claim 22 as a blueprint to do so”.
Examiner upholds the use of Fastovsky the teach the limitations of claim 22.  The limitation “blood flow-blocking coil” is intended use (i.e., while “coil” is structural, the extent that the coil is “blood flow-blocking” is a recitation of intended use), and the elastic coils taught by Fastovsky can be considered blood flow-blocking or are able to be formed into a shape that can be considered blood flow-blocking (i.e., capable of blocking blood flow).  Additionally, Paragraph 0034 of Fastovsky states that the implant can be a detachable coil for aneurysm treatment.  Because Paragraph 0034 also teaches that the implant 2 includes a sensor 3, the detachable coil for aneurysm treatment in this configuration can also serve as the blood flow-blocking coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793